UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
In re: Case No.: 20-10330-mg
Kanwaldeep Singh Kalsi, Chapter 7
Debtor.
X
State of New York)
)8S
County of Kings)

AFFIDAVIT PURSUANT TO LOCAL RULE 1009-1
Kanwaldeep Singh Kalsi, undersigned debtor herein, swears as follows:

1. Debtors filled a petition under chapter 11 of the Bankruptcy Code on February 3, 2020.
On December 14, 2020 the case was converted to under Chapter 7.

2. Filed herewith is an amendment to Schedule “F”
3, Annexed hereto is a listing setting forth the specific additions or corrections to, or

deletions from, the affected list(s), schedule(s), or statement(s). The nature of the change
is indicated for each creditor or item listed.

4. If creditor records have been added or deleted, or mailing addresses corrected, an
amended mailing matrix is annexed hereto, reflecting only changes adding or deleting as

have been referred to above. ,
Dated: (2) | {lor VY os 124 )o-
Sworn to before me this tH

" Kanwaldedp Singh Kalsi

 

Olga Luzgina

NOTARY PUBLIC, STATE OF NEW YORK
é Registration No, O1LU6303485
Le lllalified in King County

Commission Expires June 17, 2023

 

 

 

 

 
1.

EXHIBIT TO AFFIDAVIT 1009-1

Schedule “F” has been amended to add the following creditor:

Yapstone, Inc.

2121 N. California Boulevard
Suite 400

Walnut Creek CA 94596

NUY Hospitals Center
P.O. Box 415234
Boston MA 02241

Law Office of Yonatan S. Levoritz, P.C.
140 Broadway, 46th Floor
New York NY 10005
Fill in this. information to identify your case:

Debtor 1 Kanwaldeep Singh Kalsi

First Name Middle Name

 

Last Name

Debtor 2
(Spouse ff, filing)

 

First Name Middle Name Last Name

SOUTHERN DISTRICT OF NEW YORK

United States Bankruptcy Court for the:

 

Casenumber 20-10330
(if known) Check if this is an
amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

‘ Beas complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?

 

Wl No. Go to Part 2.
0 yes.

List All of Your NONPRIORITY Unsecured Claims
3. Do any creditors have nonpriority unsecured claims against you?
C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Hives, ?
4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority

unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

 

Part 2.
Total claim
41 67 Liberty Condo Association Last 4 digits of account number 1051 $9,227.00
Nonpriority Creditor's Name
clo The Andrews Organization, When was the debt incurred?
666 Broadway 12F1
New York, NY 10012
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BF bebtor 1 only O Contingent
C1 Debtor 2 only O1 unliquidated
Cl Debtor 1 and Debtor 2 only a Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims ,
Ez No CZ Debts to pension or profit-sharing plans, and other similar debts
O ves @ other. Specify Condo fee
Official Form 106 E/F Schedule E/F; Creditors Who Have Unsecured Claims Page 1 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com 34148 Best Case Bankruptcy
Debtor 1 Kanwaldeep Singh Kalsi

Case number (if known) 20-10330

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 Amex Last 4 digits of accountnumber 9703 $7,698.00
Nonpriority Creditor's Name
Correspondence/Bankruptcy Opened 11/15 Last Active
Po Box 981540 When was the debt incurred? 1/23/20
El Paso, TX 79998
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
ME bebtor 1 only O Contingent
0 Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only Oo Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community L] student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino O Debts to pension or profit-sharing plans, and other similar debts
O Yes M other. Specity Credit Card

4.3 Amex Last 4 digits of account number 2263 $4,846.00

- Nonpriority Creditor's Name

Correspondence/Bankruptcy Opened 12/12 Last Active
Po Box 981540 When was the debt incurred? 1/23/20
El Paso, TX 79998
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
I debtor 1 only O Contingent
D1 Debtor 2 only Oo Unliquidated
1 Debtor 1 and Debtor 2 only Ci Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CI check if this claim is for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Eno C1 Debts to pension or profit-sharing plans, and other similar debts
CI Yes Ml other. Specity Credit Card

44 Amex/Bankruptcy Last 4 digits of account number 9427 $1,300.00
Nonpriority Creditor's Name
Correspondence/Bankruptcy Opened 10/16 Last Active
Po Box 981540 When was the debt incurred? 1/18/20
EI Paso, TX 79998
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WH debtor 1 only C Contingent
1 Debtor 2 only C1 unliquidated
C1 Debtor 1 and Debtor 2 only O Disputed
1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
EF Check if this claim is for a community C1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
O ves MW other. Specify Credit Card

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 10

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Bast Case Bankruptcy
Debtor 1 Kanwaldeep Singh Kalsi

[as |

Case number (if known) 20-10330

 

Campagna Johnson, P.C.
Nonpriority Creditor's Name

888 Veterans Memorial Highway
Suite 200
Hauppauge, NY 11788

 

Number Street City State Zip Code
Who incurred the debt? Check one.

MF debtor 1 only

D1 Debtor 2 only

D1 Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

[J Check if this claim is for a community
debt
Is the claim subject to offset?

a No
O ves

 

Last 4 digits of account number

$75,000.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent

CQ Unliquidated

MM Disputed

Type of NONPRIORITY unsecured claim:
CO student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

O Debis to pension or profit-sharing plans, and other similar debts

& other. Specify

 

 

 

 

 

 

 

 

 

 

 

 

46 Capital One / Saks F Last 4 digits of account number 5387 $729.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 04/18 Last Active
Po Box 30285 When was the debt incurred? 1/17/20
Salt Lake City, UT 84130
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
& pebtor 1 only Oo Contingent
D1 Debtor 2 only C1 unliquidated
C1 Debtor 1 and Debtor 2 only Oo Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community CI student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No CI Debts to pension or profit-sharing plans, and other similar debts
O ves H other. Specify Credit Card
47 Chase Card Services Last 4 digits of accountnumber 3978 $50,755.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 06/16 Last Active
Po Box 15298 When was the debt incurred? 1/03/20
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MH debtor 1 only CQ Contingent
C1 Debtor 2 only CQ Unliquidated
[1] Debtor 1 and Debtor 2 only oO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community D1 Student loans
debt C] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims .
Bno CZ Debts to pension or profit-sharing plans, and other similar debts
Oo Yes x Other, Specify Credit Card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 10

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Kanwaldeep Singh Kalsi Case number (if known) 20-10330

48 Chase Card Services Last 4 digits of accountnumber 2280 $44,631.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 02/14 Last Active
Po Box 15298 When was the debt incurred? 1/03/20
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only | Contingent
C1 Debtor 2 only Oo Unliquidated
C1 Debtor 1 and Debtor 2 only C1 Disputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community D1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 Debts to pension or profit-sharing plans, and other similar debts
Cl ves WM other. Specify Credit Card

49 Chase Card Services Last 4 digits of accountnumber 4183 $3,128.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 10/17 Last Active
Po Box 15298 When was the debt incurred? 1/03/20
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
x Debtor 1 only Oo Contingent
CO Debtor 2 only C1) unliquidated
C1 Debtor 4 and Debtor 2 only | Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community C1 Student loans
debt C] obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno C1 Debts to pension or profit-sharing plans, and other similar debts
O Yes az Other. Specify Credit Card

41 .

0 Chase Card Services Last 4 digits of account number 3967 $17,258.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 12/10 Last Active
Po Box 15298 When was the debt incurred? 1/03/20
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only O Contingent
CI Debtor 2 only oO Unliquidated
C1 Debtor 1 and Debtor 2 only oO Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bio D Debts to pension or profit-sharing plans, and other similar debts
0 Yes H other. Specify Credit Card

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 10

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Debtor1 Kanwaldeep Singh Kalsi Case number (if known) 20-10330
41 eae
{ Citibank Last 4 digits of accountnumber 3699 $20,962.00
Nonpriority Creditor's Name
Opened 08/16 Last Active
Po Box 6217 When was the debt incurred? 11/01/19
Sioux Falls, SD 57117
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BM bebtor 1 only Oo Contingent
C1 Debtor 2 only oO Unliquidated
C1 Debtor 1 and Debtor 2 only O Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community [1] Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not x
Is the claim subject to offset? report as priority claims
Eno O1 Debts to pension or profit-sharing plans, and other similar debts
Oo Yes | Other, Specify Credit Card
44 tgs .
2 Citibank/Shell Oil Last 4 digits of accountnumber 2353 $514.00
Nonpriority Creditor's Name
Citicorp Credit Srvs/Centralized Bk Opened 02/19 Last Active
dept When was the debt incurred? 01/20
Po Box 790034
St Louis, MO 63179
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
& bebtor 1 only oO Contingent
C1 Debtor 2 only D1 unliquidated
C1 Debtor 1 and Debtor 2 only Oo Disputed
1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community O Student loans
debt D1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
ino C1 Debts to pension or profit-sharing plans, and other similar debts
oO Yes x Other. Specify Credit Card
44 :
3 Dinesh Khanna Last 4 digits of account number $51,783.00
Nonpriority Creditor's Name
348 Ridgwview Rd When was the debt incurred?
Princeton, NJ 08540
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HE bebtor 1 only Oo Contingent
C1 Debtor 2 only O Unliquidated
D1 Debtor 4 and Debtor 2 only O Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino C1 Debts to pension or profit-sharing plans, and other similar debts
D Yes MH other. Specify Personal Loan
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 10

Best Case Bankruptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Debtor 1 Kanwaldeep Singh Kalsi Case number (if known) 20-10330
44 : . .
4 Discover Financial Last 4 digits of accountnumber 8422 $16,802.00
Nonpriority Creditor's Name
Attn: Bankruptcy Department Opened 05/15 Last Active
Po Box 15316 When was the debt incurred? 1/01/20
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
a Debtor 1 only C] Contingent
C1 Debtor 2 only D1 unliquidated
C1 Debtor 1 and Debtor 2 only C1 Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl Check if this claim is for a community [J Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No C1 Debts to pension or profit-sharing plans, and other similar debts
O Yes MH other. Specify Credit Card
4.1 . .
5 Guillermo Chavarria Last 4 digits of account number $5,000.00
Nonpriority Creditor's Name
24 Duvail DR When was the debt incurred?
Hampton Bays, NY 11946
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MM debtor 4 only D1 Contingent
O Debtor 2 only 1 unliquidated
CI Debtor 1 and Debtor 2 only a Disputed
CF Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
(J Check if this claim is for a community D1 student loans
debt CO obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino C1 Debts to pension or profit-sharing plans, and other similar debts
0 Yes MF other. Specify
41 .
6 Law Office Of Yonatan Last 4 digits of account number $126,025.67
Nonpriority Creditor's Name
S. Levoritz, P.C. When was the debt incurred?
140 Broadway,46th Floor
New York, NY 10005
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one. .
MW debtor 1 only oO Contingent
C1 Debtor 2 only O Unliquidated
C1 Debtor 1 and Debtor 2 only O Disputed
CO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
J Check if this claim is for a community D1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No C1 Debts to pension or profit-sharing plans, and other similar debts
[] Yes other. Specify Divorce attorney
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 10

Best Case Bankruptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Debtor1 Kanwaldeep Singh Kalsi Case number (if known) 20-10330
44 : ‘
7 New Chapter Capital, Inc. Last 4 digits of account number $75,000.00
Nonpriority Creditor's Name
60 West 57th STreet When was the debt incurred?
5th Floor
New York, NY 10019
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M bebtor 1 only O Contingent
C1 Debtor 2 only CO Untiquidated
J Debtor 1 and Debtor 2 only oO Disputed
[J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community [1 student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BE No C1 Debts to pension or profit-sharing plans, and other similar debts
QO Yes I other. Specity Personal Loan
44 .
8 NUY Hospitals Center Last 4 digits of account number 1846 $508.40
Nonpriority Creditor's Name
P.O. Box 415234 When was the debt incurred?
Boston, MA 02241.
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HE pebdtor 1 only oO Contingent
CQ Debtor 2 only Oo Unliquidated
D1 Debtor 1 and Debtor 2 only O Disputed
[J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is for a community CI student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno CO Debts to pension or profit-sharing plans, and other similar debts
0 Yes ME other. Specity Medical bill
Af
9g Paraco Gas Last 4 digits of accountnumber 146L $1,835.00
Nonpriority Creditor's Name
44 Kroemer Avenue When was the debt incurred?
Riverhead, NY 11901
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WH debtor 4 only C1 Contingent
O Debtor 2 only oO Unliquidated
C1 Debtor 1 and Debtor 2 only x Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Cheek If this claim is for a community C1 Student loans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
O Yes WM other. Specify Utility Bill
Official Form 106 E/F Schedule E/F; Creditors Who Have Unsecured Claims Page 7 of 10

Best Case Bankruptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Debtor1 Kanwaldeep Singh Kalsi Case number (if known) 20-10330
42
0 Santander Bank Last 4 digits of account number 7834 $7,104.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 03/18 Last Active
10-64-38-Fd7 601 Penn St When was the debt incurred? 12/06/19
Reading, PA 19601
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HE bebtor 4 only O Contingent
[J Debtor 2 only C1 Unliquidated
O Debtor 1 and Debtor 2 only Oo Disputed
0 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO] Check if this claim is for a community CI student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 Debts to pension or profit-sharing plans, and other similar debts
[] Yes @ other. Specify Credit Card
4.2 ' '
1 Suffolk Federal Credit Union Last 4 digits of account number X750 $544.00
Nonpriority Creditor's Name
P.O. Box 9005 When was the debt incurred?
Medford, NY 11763
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WM Debtor 1 only D1 Contingent
C1 pebtor 2 only [1] Untiquidated
C1] Debtor 1 and Debtor 2 only a Disputed
CO At least one of the debtors and another Type of NONPRIORITY unsecured claim:
CI Check if this claim is for a community D1 Student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino OO Debts to pension or profit-sharing plans, and other similar debts
O Yes H other. Specity Checking & Saving Account
4.2 . . .
2 Sunrise Credit Services, Inc. Last 4 digits of account number $1,120.15
Nonpriority Creditor's Name
P.O. Box 9100 When was the debt incurred?
Farmingdale, NY 11735
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M debtor 4 only 0 Contingent
O Debtor 2 only O Unliquidated
[J Debtor 1 and Debtor 2 only oO Disputed
[71 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a. community D1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino C1 debts to pension or profit-sharing plans, and other similar debts
O Yes Mi other. Specify Utility bill
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 10

Best Case Bankruptcy
Debtor 1 Kanwaldeep Singh Kalsi

 

3 Synchrony Bank
Nonpriorlty Creditor's Name
Attn: Bankruptcy Dept
Po Box 965060

Orlando, FL 32896
Number Street City State Zip Code

Who incurred the debt? Check one.

 

 

 

 

Ml Debtor 1 only

OD Debtor 2 only

C1 Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

O Check if this claim is fora community

Case number (if known) 20-10330

 

Last 4 digits of account number 3037 $204.00

Opened 12/18 Last Active
When was the debt incurred? 1/06/20

 

As of the date you file, the claim is: Check all that apply

Oo Contingent
[7 unliquidated

C1 disputed
Type of NONPRIORITY unsecured claim:

C1 student loans

 

 

 

 

 

 

 

 

 

 

 

debt O Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Bno D1 Debts to pension or profit-sharing plans, and other similar debts
NX
O Yes B other. Specify Credit Card
42
4 Synchrony Bank/Lowes Last 4 digits of accountnumber 6544 $2,985.00
Nonpriority Creditor's Name
Attn: Bankruptcy Opened 03/16 Last Active
Po Box 965060 When was the debt incurred? 01/20
Orlando, FL 32896
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HF Debtor 1 only CQ Contingent
C] Debtor 2 only Oo Unliquidated
C1 Debtor 1 and Debtor 2 only Oi Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
1 Check if this claim is for a community D1 Student loans
debt A Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HNo C1 Debis to pension or profit-sharing plans, and other similar debts
0 Yes other. Specify Credit card
4.2

5 Synchrony Bank/TJX

Nonpriority Creditor's Name

Po Box 965015

Orlando, FL 32896

Number Street City State Zip Code
Who incurred the debt? Check one.

 

 

 

 

Debtor 1 only

C1 Debtor 2 only

C1 Debtor 1 and Debtor 2 only

[1 At least one of the debtors and another

O Check if this claim is for a community

Last 4 digits of account number 9152 $832.00

Opened 12/17 Last Active
When was the debt incurred? 1/09/20

 

As of the date you file, the claim is: Check all that apply

O Contingent
D1 unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

CO student loans

 

 

debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debits to pension or profit-sharing plans, and other similar debts
0 Yes Hi other. Specify Credit Card
Official Form 106 E/F : Schedule E/F:; Creditors Who Have Unsecured Claims Page 9 of 10

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor1 Kanwaldeep Singh Kalsi

Case number (if known)

 

 

6 Yapstone, Inc.

 

 

 

Nonpriority Creditor's Name

2121 N. California Boulevard
Suite 400

Walnut Creek, CA 94596

 

Number Street City State Zip Code
Who incurred the debt? Check one.

x Debtor 1 only

C1 Debtor 2 only

C1 Debtor 1 and Debtor 2 only

1 At least one of the debtors and another

O Cheek if this claim is for a community
debt

Is the claim subject to offset?

x No
C] Yes

20-10330

 

Last 4 digits of accountnumber 0271

When was the debt incurred?

$3,955.63

 

As of the date you file, the claim is: Check all that apply

0 Contingent
0 Unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:
C1 student loans

Oo Obligations arising out of a separation agreement or divorce that you did not

report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

= Other. Specify

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy,
is trying to collect from you for a debt you owe to someone else,

7

for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you

have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page. .

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for

type of unsecured claim.

statistical reporting purposes only. 28 U.S.C. §159, Add the amounts for each

 

 

 

 

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d. 6e. $ 0.00
Total Claim
6f. Student loans 6. $ 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 6g. $ "
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
61. Other. Add all other nonpriority unsecured claims. Write that amount 6i.
here, $ 529,746.85
6j. Total Nonpriority. Add lines 6f through 6i. 6j. $ 529,746.85

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

Page 10 of 10
Best Case Bankruptcy
